Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in the Statement of Additional Information and to the incorporation by reference in Post-Effective Amendment Number 102 to the Registration Statement (Form N-1A, No. 2-21789) of our report dated December 20, 2012 on the financial statements and financial highlights of DWS Global Income Builder Fund (a series of DWS Market Trust), included in the Fund’s Annual Report for the fiscal year ended October 31, 2012. /s/ Ernst & Young LLP Boston, Massachusetts February 22, 2013
